EXHIBIT 12 - COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES METALDYNE PERFORMANCE GROUP INC. Year Ended December 31, Successor Period Predecessor Period (In millions) Earnings Available for Fixed Charges: Income (loss) before tax $ ) ) Add: fixed charges included in earnings: Interest expense Interest element of rentals — Total Total earnings available for fixed charges $ ) ) Fixed Charges: Fixed charges included in earnings $ Ratio of Earnings to Fixed Charges ) ) Amount of Deficiency Not applicable Not applicable Not applicable Not applicable
